Citation Nr: 0032294	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-03 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Evaluation of service-connected recurrent right ankle 
sprain, evaluated as 10 percent disabling from February 2, 
1998.

2.  Evaluation of service-connected left knee degenerative 
joint disease, evaluated as 10 percent disabling from 
February 2, 1998.


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to May 
1970.

In September 1999, the Board of Veterans' Appeals (Board) 
remanded to the RO the issue of entitlement to service 
connection for disabilities of the lower extremities.  In 
April 2000, the RO granted service connection for recurrent 
right ankle sprain and left knee degenerative joint disease, 
and assigned each a 10 percent rating, effective from 
February 2, 1998.  In August 2000, the Board remanded these 
issues to determine whether a timely appeal had been 
perfected as to the April 2000 rating.

Specifically, in the August 2000 remand, the Board observed 
that the veteran had filed with the Board a July 2000 letter 
that had copies of three letters attached, dated in April, 
May, and June 2000, each of which were addressed to the RO.  
(The veteran averred that each had been sent to the RO.)  
Moreover, a reading of these letters revealed that the May 
2000 letter may have been a notice of disagreement with the 
RO's April 2000 rating decision, if indeed it had been filed 
with the RO.  Additionally, the June 2000 letter made 
reference to a statement of the case (SOC) issued by the RO 
that did not appear in the claims file when the Board 
considered the case in August 2000.  Given the veteran's 
reference to a SOC, the Board concluded that the June 2000 
letter may have acted as a timely substantive appeal to the 
April 2000 decision.  See 38 C.F.R. §§ 20.200, 20.302 (2000). 

On remand, the RO was asked to place in the claims file a 
memorandum stating whether it had earlier received from the 
veteran the April, May, or June 2000 letters.  If it had 
received any of the letters, the original letters, along with 
the date stamp showing when the letter was first received by 
the RO, was to be placed in the claims file.  The RO was also 
asked to associate with the claims file the SOC, if any, it 
had issued relative to the April 2000 rating decision.

The RO did not provide the requested memorandum as to when 
the April, May, and June 2000 letters were first received.  
Instead, the RO forwarded to the Board a reorganized claims 
file in which the letters in question were separated from the 
July 2000 correspondence to Board.  Moreover, it now appears 
from the shuffling of papers done by the RO that the RO 
conceded that the veteran filed a notice of disagreement.  On 
June 26, 2000, a supplemental statement of the case (SSOC) 
addressing these rating issues was issued by the RO, and on 
June 30, 2000, the veteran filed a timely substantive appeal 
addressing these issues.  38 C.F.R. §§ 20.200, 20.302 (2000).  
Because the reorganization of the file by the RO suggests 
that the veteran indeed responded in a manner sufficient to 
perfect an appeal of the two rating questions, the Board now 
has jurisdiction over these issues.


REMAND

The Board notes that service connection was granted for 
recurrent right ankle sprain, evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(limitation of motion), and left knee degenerative joint 
disease, evaluation as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (traumatic arthritis).  See RO 
decision dated in April 2000.

What is significant about the way the RO has characterized 
the service-connected disabilities is that limitation of 
motion has been considered a disabling manifestation of each.  
See 38 C.F.R. § 4.71a (2000).  Consequently, consideration 
must now be given to the degree of any functional loss caused 
by pain such as has been repeatedly complained of by the 
veteran.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation 
of musculoskeletal disorders rated on the basis of limitation 
of motion require consideration of functional losses due to 
pain, etc.).

Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (2000).  In DeLuca v. Brown, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) 
noted that the VA examination relied on to rate the veteran's 
disability had merely included findings as to the range of 
motion without accounting for factors enumerated in § 4.40.  
The Court cited the case of Bierman v. Brown, 
6 Vet. App. 125, 129 (1994) in which 38 C.F.R. § 4.10 was 
quoted for the proposition that a rating examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  DeLuca, at 206 
(emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  This is what is now required in the veteran's 
case.

When seen by VA in December 1999, the veteran's complaints of 
chronic right ankle and left knee pain were noted.  
Additionally, clinical findings relative to the right ankle 
and left knee were made.  Specifically, as to the right 
ankle, range of motion studies showed flexion to 20 degrees 
and extension to 45 degrees.  It was opined that the veteran 
had good range of motion of the ankle joint.  Next, it was 
observed that the right ankle appeared somewhat hypertrophic 
as compared to the left; however, there was no tenderness on 
palpation, pitting edema, increased temperature, or redness.  
Also, there was no obvious varus or valgus angulation of the 
os calcis in relationship to the long axis of the tibia and 
fibula.  However, the veteran had a more significant 
inversion on the right than on the left.  Eversion was equal 
bilaterally.  Similarly, as to the left knee, range of motion 
studies showed flexion to 135 degrees and extension to 0 
degrees.  It was opined that the veteran had no pain with 
movement.  Yet, the veteran's gait was somewhat guarded on 
the left.  Also, there was no discrepancy in size between the 
knees.  There was no evidence of increased temperature, 
swelling, or effusion.  The veteran had minimal crepitus 
bilaterally.  There was some extension posteriorly of the 
joint upon weightbearing at approximately 5 degrees.  There 
was a negative drawer sign, but the veteran had some lateral 
movement.  Anterior drawer and McMurray signs were negative.  
Lastly, it was opined that the veteran's gait was more stable 
with a brace.  Left knee x-rays showed mild degenerative 
changes and right ankle x-rays were normal.

Despite the foregoing examination, no attempt was made to 
quantify the veteran's pain in terms that can be used to 
apply the pertinent rating criteria.  Likewise, the Board 
notes that, while the record contains VA treatment records as 
recent as October 2000 that show the veteran's complaints of 
chronic right ankle and left knee pain, none of these records 
contains a statement by a physician that satisfies the 
mandate of DeLuca.  Consequently, it may be said that neither 
the examination report, nor the treatment records contained 
in the claims file, were responsive to the mandate of DeLuca 
that an examiner express the functional losses experienced by 
the veteran in terms that can be used to apply the criteria 
of the applicable diagnostic codes.  For example, while a 
veteran may have almost normal range of motion demonstrated 
in a clinical setting, his functional loss due to pain or 
flare-ups may be comparable to a disability level 
contemplated by more severe limitation of motion.  If so, he 
must be rated accordingly.  The only way to apply this rule 
is for the examiner to provide his/her best judgment as to 
the level of disability caused by the pain or flare-ups, 
etc., and to report such an opinion in terms that can be used 
to apply the rating criteria.

Therefore, because governing regulations provide that VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran and because the 
service-connected disabilities contemplate limitation of 
motion, a remand for a VA examination to ascertain the degree 
of right ankle and left knee impairment is required.  Green 
v. Derwinski, 1 Vet. App. 121 (1991); Lineberger v. Brown, 
5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 
(1993); Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 C.F.R. 
§ 3.326 (2000).

The Board also notes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) in the case 
of Esteban v. Brown, 6 Vet. App. 259, 261 (1994), held, in 
cases where the record reflects that the veteran has multiple 
problems due to service-connected disability, it is possible 
for a veteran to have "separate and distinct manifestations" 
from the same injury, permitting separate disability ratings.  
The critical element is that none of the symptomatology for 
any of the conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Esteban, supra.  
Therefore, because the record shows the veteran's repeated 
complaints of left knee instability (see VA treatment records 
dated in August 1999, December 1999, and August 2000; VA 
examination dated in December 1999) and because the November 
2000 SSOC listed Diagnostic Code 5257 (other knee impairment) 
as criteria considered by the RO in evaluating the service-
connected disability, consideration of the award of separate 
ratings must be undertaken.  Esteban, supra; VAOPGCPREC 23-97 
(July 1, 1997) (separate ratings may be assigned for 
instability and loss of motion when rating knee disability).  

Finally, the Board notes that the veteran requested that a 
hearing before a member of the Board be conducted at the RO.  
This was done in July 2000.  The record thereafter does not 
appear to indicate that such a request was addressed by the 
RO or withdrawn by the veteran.  Clarification of the 
veteran's desire in this regard is therefore required.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  

2.  The veteran should be scheduled for a 
VA orthopedic evaluation to determine the 
extent of his service-connected right 
ankle and left knee disabilities.  The 
examiner should review the claims file, 
examine the veteran, and provide findings 
that take into account all functional 
impairments due to his service-connected 
disabilities.  The examiner should 
identify each functional debility 
legitimately experienced by the veteran 
due to service-connected right ankle and 
left knee disabilities.  The examiner 
should conduct complete range of motion 
studies.  Specifically, the examiner 
should conduct an evaluation of the 
veteran's right ankle and left knee that 
takes into account all functional 
impairment such as pain on use, weakness, 
fatigability, abnormal movement, etc.  
See 38 C.F.R. §§ 4.40, 4.45 (2000).  
Functional loss due to such difficulties 
should be equated with additional loss in 
range of motion due to these factors.  
See DeLuca, supra.  (As for the ankle, 
the functional losses should be described 
as equating to moderate or marked 
limitation of motion.  Diagnostic Code 
5271.)  If the veteran is examined at a 
point of maximum disability the examiner 
should state so.  Moreover, the examiner 
should state whether the veteran has 
subluxation or lateral instability of his 
left knee due to service-connected 
disability, and if he does, whether it is 
severe, moderate, or slight.  Any opinion 
as to subluxation or lateral instability 
must be reconciled with the December 1999 
VA examiner's finding.  

3.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  The RO should also 
ensure compliance with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The 
RO should take adjudicatory action and 
such adjudication should include 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71a, 
4.73, and the precepts of DeLuca, supra, 
and Esteban, supra, as well as VAOPGCPREC 
23-97 (July 1, 1997).  If any benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
issued.

4. The veteran should be contacted and 
asked to clarify whether he wants a 
hearing before a member of the Board at 
the RO.  If so, the RO should schedule 
the requested hearing.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and appear at any 
requested hearing, the claims folder should be returned to 
this Board for further appellate review.  No action is 
required of the veteran until further notice is received.  
The purpose of this remand is to procure clarifying data and 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issues.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


